Per Curiam.

An examination of the record presented fails to disclose the existence of any triable issue of fact. In purchasing the trade acceptance sued upon, the plaintiff, a factor, was not engaged in the banking business in violation of section 18 of the General Corporation Law nor section 131 of the Banking Law. (Meserole Securities Co., Inc., v. Cosman, 226 App. Div. 21, affd. 253 N. Y. 130.) The alleged oral statements of plaintiff’s president and of one of its stockholders to the effect that plaintiff was so engaged were made under such circumstances as not to be binding upon plaintiff.
*1050The orders denying the plaintiff’s motion for summary judgment should therefore be reversed, with $10 costs and disbursements to the appellant, and the motion granted, and the order granting defendant’s motion for the examination of plaintiff before trial should also be reversed, with $10 costs • and disbursements to the appellant, and the motion denied.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Orders denying plaintiff’s motion for summary judgment unanimously reversed, with $10 costs and disbursements to the appellant, and the motion granted. Order granting defendant’s motion for the examination of plaintiff before trial unanimously reversed, with $10 costs and disbursements to the appellant, and the motion denied. Settle order on notice.